Layton, J.:
Petitioner is the wife of one of defendant’s employees who was killed in an accident while operating his motor vehicle on company business in Pennsylvania. The Delaware Workmen’s Compensation Board dismissed her petition and she has appealed to this Court in accordance with the provisions of 19 Del. C. § 2349.
Defendant employer has moved to dismiss this appeal for want of jurisdiction by this Court because the accident did not take place in any County of this State.
While the Delaware Workmen’s Compensation Act of this State presumably includes accidents to employees whose duties take them temporarily out of the State, 19 Del. C. § 2349 provides that the award of the Board shall be final unless within 10 days “* * ” either party appeals to the Superior Court for the county in which the injury occurred.”
 It is plain that the Legislature, whether or not by oversight,1 has failed to provide an appeal in the case of an accident to a Delaware employee occurring in some other State. Accordingly, the appeal must be dismissed. Frank Desiderio Sons, Inc., v. Blunt, 1933,167 A. 29,11 N. J. Misc. 494.

The inequity resulting from what was apparently an oversight by the draftsman of the Act can only be cured by Legislative action. Meantime, there can be no review of such cases except by certiorari.